Exhibit 10.1

AMENDMENT NO. 2 TO THE EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 (“Amendment No. 2”) is made to the Employment Agreement,
dated as of December 31, 2004, between Steven W. Alesio (“Executive”) and The
Dun & Bradstreet Corporation (the “Company”), as amended by Amendment No. 1,
effective June 29, 2007 (such Employment Agreement, as so amended, being
referred to herein as the “Agreement”). The effective date of this Amendment
No. 2 is December 13, 2007.

WHEREAS, the Executive is currently employed by the Company as Chairman of the
Board and Chief Executive Officer;

WHEREAS, the Employment Term under the Agreement is scheduled to end on
December 31, 2007;

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to accept such continued employment on the terms and
conditions of the Agreement, as amended by this Amendment No. 2.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties agree as follows:

1. Capitalized terms not otherwise defined in this Amendment No. 2 shall have
the meanings ascribed thereto in the Agreement.

2. The first sentence of Section 1 of the Agreement is hereby amended and
restated to read as follows:

“Except for earlier termination as provided in Section 8 hereof, Executive shall
be employed by the company for a term commencing on January 1, 2005 (the
“Commencement Date”) and ending on December 31, 2010 (the “Employment Term”) on
the terms and subject to the conditions set forth in this Agreement.”

3. A new Section 5b. shall be added to the Agreement, to read as follows:

“b. Retirement Provisions. The Company agrees that the definition of
“Retirement” under the Company’s Stock Incentive Plan, as in effect on
December 13, 2007, shall apply to all equity grants made to the Executive during
the Employment Term.”

4. Section 8b.(ii)(B) of the Agreement is hereby amended and restated to read as
follows:

“(B) receive, subject to Executive’s continued compliance with the provisions of
Section 9 and 10 and execution and delivery of a release substantially in the
form attached hereto as Exhibit A, an amount equal to two (2) times the sum of
the Base Salary and the target Annual Bonus, in each case in effect immediately
prior to such termination, payable in a lump sum as soon as practicable after
such termination;”

 

1



--------------------------------------------------------------------------------

5. A new Section 18 shall be added to the Agreement, to read as follows:

 

  “18. Section 409A Compliance. Notwithstanding anything to the contrary
contained in this Agreement, to the extent required by Section 409A of the
Internal Revenue Code of 1986, as amended, and applicable guidance issued
hereunder (“Section 409A”), any payments or benefits in connection with
Executive’s termination of employment that would otherwise be made or provided
during the six-month period immediately following Executive’s termination of
employment shall instead be made or provided on the first business day after the
date that is six months following Executive’s “separation from service” (within
the meaning of Section 409A). It is intended that this Agreement hereafter will
be interpreted and administered in compliance with Section 409A.”

6. Construction. After the signing of this Amendment No. 2, any reference to the
Agreement or this Amendment No. 2 shall be interpreted to be a reference to the
Agreement as amended by this Amendment No. 2. Any ambiguities or inconsistencies
between this Amendment No. 2 and the Agreement shall be decided in favor of the
language contained in this Amendment No. 2.

7. Executive acknowledges he has been advised to consult with an attorney before
executing this Amendment No. 2 and that Executive has been advised by an
attorney or has knowingly waived the right to do so.

8. This Agreement shall be construed in accordance with the laws of the State of
New Jersey.

IN WITNESS WHEREOF, Executive and the Company, by its duly authorized agent,
have hereunder executed this Amendment No. 2.

 

EXECUTIVE:  STEVEN W. ALESIO     D&B:   THE DUN & BRADSTREET CORPORATION

/s/ Steven W. Alesio

    By:  

/s/ Patricia A. Clifford

      Name:   Patricia A. Clifford Witness as to Executive:     Attest as to
D&B: By:  

/s/ Carol B. Purvis

    By:  

/s/ Jeffrey S. Hurwitz

Name:   Carol B. Purvis     Name:   Jeffrey S. Hurwitz

 

2